Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  apparent typographical error “two second parallel side walk perpendicular…”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 depends from canceled claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For the purposes of examination, claim 10 will be interpreted as depending from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7, 8, 13, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,474,197 (Hillis et al. hereinafter).
In re claim 1, with reference to Figs. 1-3, and 8, Hillis et al. discloses: A storage container for storing product items in an automated storage and retrieval system, wherein the storage container comprises: a base (14); two first parallel side walls (16b and 16d); two second parallel side walk [walls] (16a and 16c) perpendicular to the two first parallel side walls; a top opening (see fig. 1); and two side openings (openings through 22can be in any or all walls 16, column 4, lines 61-64), to allow one or more items to be unloaded from the storage container or loaded into the storage container through one of the side openings at an unloading station or at a loading station; wherein the storage container is provided with a restraint (20) which is arranged to restrain movement of the one or more items from exiting through one of the side openings during transportation of the storage container to the unloading or loading station; wherein the restraint comprises a lip, moveably connected to the base (via latches 38a and 38b, and the wall 16a, see Fig. 1) and protruding upwardly from the base at a lower edge of one of one of the side openings (when closed); wherein the storage container comprises an upper vehicle connection interface (forklift tine pockets, column 7, lines 20-25).
It has been held that recitations with respect to the manner in which a claimed apparatus is intended to be employed (“for storing product items in an automated storage and retrieval system” and “to allow one or more items to be unloaded from the storage container or loaded into the storage container through one of the side openings at an unloading station or at a loading station”) do not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.

In re claim 3, with reference to the Figs. noted above, Hillis et al. discloses the claimed invention including wherein the lip is continuous (see Fig. 1).
In re claim 5, with reference to the Figs. noted above, Hillis et al. discloses the claimed invention including wherein the lip is inclined in a direction perpendicular to the first parallel side walls to allow product items to be pushed over the upwardly protruding member at the unloading or loading station (door 20 can be opened perpendicular with the walls and parallel to the base to load/unload contents).
In re claim 7, with reference to the Figs. noted above, Hillis et al. discloses the claimed invention including wherein the restraint comprises a profile provided in the upper surface of the base (the restraint is the lip in re claim 1 above, which can be attached to the base via latches as in re claim 1 above).
In re claim 13, with reference to the Figs. noted above, Hillis et al. discloses the claimed invention including wherein the storage container is made of moulded plastic (column 6, lines 13-23).
In re claim 14, with reference to the Figs. noted above, Hillis et al. discloses the claimed invention including wherein the storage container comprises an array of moulded ribs (814), allowing the load of the product items carried by the base to be transferred into the side walls and further to the top of the side walls.
In re claim 16, with reference to the Figs. noted above, Hillis et al. discloses the claimed invention including wherein the storage container comprises lower and upper stacking interfaces for allowing the storage container to be stacked in a stack together with other storage containers (see Fig. 11, column 6, lines 40-52).

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillis et al. as applied to claim 1 above, and further in view of US Patent No. 5,147,061 (Karpisek hereinafter).
In re claim 4, with reference to the Figs. noted above, Hillis et al. discloses the claimed invention except wherein the lip is configured to be in one of the following positions: an elevated position arranged to restrain movement of the one or more items from exiting through one of the side openings during transportation of the storage container to the unloading or loading station; a lowered position arranged not to restrain movement of one or more items at the unloading or loading station.
However, Karpisek discloses a container wherein a lip (27) is configured to be in one of the following positions: an elevated position (See fig. 2) arranged to restrain movement of the one or more items from exiting through one opening during transportation of the storage container to the unloading or loading station; a lowered position (See Fig. 3) arranged not to restrain movement of one or more items
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the restraint of Hillis et al. as taught by Karpisek for the purposes of facilitating filling of a bag or subsequent bin during dispensing of the contents from the storage container (Karpisek, column 3, lines 36-52).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillis et al. as applied to claim 1 above, and further in view of Yamaguchi et al. (of record).
In re claim 6, with reference to the Figs. noted above, Hillis et al. discloses the claimed invention except wherein the restraint comprises a friction increasing material for increasing friction between the one or more product items and the upper surface of the base.
However, Yamaguchi et al. teaches utilizing a coating for increasing friction on the upper surface of a base (11) of a platform (columns 3-4, lines 57-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the container to have included a friction increasing material to the restraint of Hillis et al. as taught by Yamaguchi et al. for the purposes of facilitating controlled flow of bulk contents during unloading.

Claim(s) 8, 10-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillis et al. as applied to claim 1 above, and further in view of US PG Pub No. 2015/0284181 (Sullinger et al. hereinafter).
In re claim 8, with reference to the Figs. noted above, Hillis et al. discloses the claimed invention except wherein the restraint comprises an elevatable floor movably connected to the storage container between: a lower position, arranged to restrain movement of the one or more items from exiting through one of the side openings during transportation of the storage container to the unloading or loading station; and an upper position, arranged not to restrain movement of one or more items from exiting through one of the side openings at the unloading or loading station.
However, with reference to Figs. 1-3, Sullinger et al. discloses a container wherein the base of the container includes an elevatable floor (51) which moves between a lower position to restrain movement of contents through a side opening (35. see figs. 1 and 2), and an upper position (see Fig. 3) which does not restrain movement through the side opening.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the base of Hillis et al. to have included the elevatable floor as taught by Sullinger et al. for the predictable purposes of ensuring that nearly all of the contents gather at the side opening/sump (paragraph 0019).
In re claim 10, with reference to the Figs. noted above, Hillis et al. discloses the claimed invention except wherein the restraint comprises an elevatable floor movably connected to the storage container between: a lower position, arranged to restrain movement of the one or more items from exiting through one of the side openings during transportation of the storage container to the unloading or loading station; and an upper position, arranged not to restrain movement of one or more items from exiting through one of the side openings at the unloading or loading station; and in the lower position, the elevatable floor is lower than the upwardly protruding lip; in the upper position, the elevatable floor is vertically aligned with, or higher than the upwardly protruding lip.
However, with reference to Figs. 1-3, Sullinger et al. discloses a container wherein the base of the container includes an elevatable floor (51) which moves between a lower position to restrain movement of contents through a side opening (35. see figs. 1 and 2), and an upper position (see Fig. 3) which does not restrain movement through the side opening, and in the lower position, the elevatable floor is lower than the upwardly protruding lip (to prevent pouring through opening 35); in the upper position, the elevatable floor is vertically aligned with, or higher than the upwardly protruding lip (see Fig. 3, lip surrounds opening 35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the base of Hillis et al. to have included the elevatable floor as taught by Sullinger et al. for the predictable purposes of ensuring that nearly all of the contents gather at the side opening/sump (paragraph 0019).
In re claims 11 and 12, with reference to the Figs. noted above, Hillis et al. in view of Sullinger et al. discloses the claimed invention including wherein the elevatable floor is movably connected to the base of the storage container by means of a leg (52), wherein the leg is accessible from below the storage container (via bracket 65 extending outward and down from the top of the container, see Figs. 2 and 3), the leg comprises a stop for limiting the vertical movement of the elevatable floor in relation to the base (cylinder housing 63 prevents fitting 55/tray portion 54 from upward movement of the floor 51 past the lower edge of the housing 63).
However, Hillis et al. in view of Sullinger et al. fails to disclose a plurality of legs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have merely duplicated the number of legs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Please note that in the instant application, page 24, lines 1-17, applicant has not disclosed any criticality for the claimed limitations.
In re claim 17, with reference to the Figs. noted above, Hillis et al. discloses the claimed invention except wherein the restraint comprises an elevatable floor movably connected to the storage container between: a lower position, wherein a surface of the elevatable floor is parallel to the base; and a tilted position, wherein a first side of the elevatable floor is raised to slide a product item out from the storage container.
However, with reference to Figs. 1-3, Sullinger et al. discloses a container wherein the base of the container includes an elevatable floor (51) which moves between a lower position to restrain movement of contents through a side opening (35. see figs. 1 and 2), and a tilted position (see Fig. 3) which does not restrain movement through the side opening.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the base of Hillis et al. to have included the elevatable floor as taught by Sullinger et al. for the predictable purposes of ensuring that nearly all of the contents gather at the side opening/sump (paragraph 0019).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733